DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-31, filed 01/31/2021, are currently pending and are under consideration. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “visual information system” and “projection system” in claim 21; and the “determination system” in claim 24. The “visual information system” is being understood as any system that allows viewing the progress of the treatment as described in the instant specification on Page 38, lines 15-18. The “projection system” is being understood as any system that can at least partially illuminate the part of the body being treated as described in the instant specification on Page 11, lines 6-9. The “determination system” is being understood as any sensor or system that determines the movements of the handpiece as described in the instant specification on Page 12, lines 5-8.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-9, 14-20, 22, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by “the motion detector makes it possible”. Is the motion detector determining the direction and speed of the hand piece or is the controller? Examiner suggests using the term “used to” or “motion detector determines”. 
Regarding claim 3, it is unclear what is meant by “less than or equal to d, preferably less than d”. It is unclear if the distance being claimed is less than or equal to d or less than d. For examination purposes, it is being understood as the less than or equal to d.
Regarding claim 4, it is unclear what is meant by the phrase “greater than or equal to 10 Hz, better still greater than or equal to 30 Hz, even better still greater than or equal to 50 Hz”. It is unclear what emission frequency is being claimed. For examination purposes, it is being understood as a frequency greater than or equal to 10 Hz.
Regarding claim 6, it is unclear what is meant by “preferably controlled independently” and “optionally one or more laser diodes emitting in the visible”. It is unclear if the claim requires the laser diodes to be controlled independently or if it requires a laser diode emitting in the visible. For examination purposes, it is being understood that the laser diodes do not have to be controlled independently, and it is not required to emit visible light.  
Regarding claim 7, it is unclear what is meant by “preferably being determined”. It is unclear if the claim requires the trigger time to be determined from information provided by the motion detector and/or 
Regarding claim 8, it is unclear what is meant by “preferably adjacent”. It is unclear if the claim requires the motion detector to be adjacent to the light output window. For examination purposes, it is being understood that the motion detector is not required to be adjacent to the light output window. 
Regarding claim 9, it is unclear what is meant by “wherein the motion detector is optical and preferably comprises a light source, in particular an LED or preferably a laser diode, and a multi-pixel optical detector, preferably a camera”. It is unclear if the claim requires the motion detector to be both a light source and a camera.
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 15, it is unclear what is meant by “the handpiece preferably comprising a focusing detector” and “the device preferably comprising a computer”. It is unclear if the claim requires a focusing detector and a computer. For examination purposes, it is being understood that these limitations are not required.
Regarding claim 16, it is unclear what is meant by “the cooling system for cooling the handpiece preferably comprising at least one Peltier-effect cell and/or at least one heat pipe.” It is unclear if the claim requires the cooling system to be a Peltier-effect cell and/or at least one heat pipe. 
Regarding claim 17, it is unclear what is meant by “preferably less than or equal…better still less than or equal…even better still less than or equal”. It is unclear what temperature range is being claimed. For examination purposes, it is being understood as a temperature less than or equal to 20C. 
Regarding claim 18, it is unclear what is meant by “preferably greater than or equal to…better still greater than or equal”. It is unclear what power flux density range is being claimed. For examination purposes, it is being understood as a power flux density greater than or equal to 200 W/cm^2. 
Regarding claim 19, it is unclear what is meant by “preferably at least two cameras” and “preferably a field of view that encompasses the entire part of the body to be treated”. It is unclear if the claim requires two cameras and a field of view that encompasses the entire part of the body to be treated. 
Regarding claim 20, it is unclear what is meant by “preferably being calculated on the basis of the speed of movement of the handpiece”. It is unclear if the claim requires the limit temperature to be calculated based on the speed of movement of the handpiece. Further, claim 20 recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the area” mentioned in claim 20 is the same as “a localized area” mentioned in claim 1, from which claim 20 depends. 
Regarding claim 22, it is unclear what is meant by “optionally one or more of the following features”. It is unclear if the claim requires any of the features mentioned in the claim. Further, claim 22 recites the limitation "the camera or cameras" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding independent method claim 25, it is unclear what is meant by “using the device according to the invention” in line 2. “the device” or “the invention” has not been described or mentioned before in claim 25. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, it is unclear what is meant by “less than or equal to 50 cm/s, preferably between 1 and 50 cm/s”. It is unclear what speed range is being claimed. Is the speed range being claimed “less than or equal to 50 cm/s” or “between 1 and 50 cm/s”. For examination purposes, it is being understood as a speed less than or equal to 50 cm/s. 
Regarding claim 28, it is unclear what is meant by “at least 1 s, preferably at least 2 s, better still at least 3 s.” Is the duration being claimed at least 1 second, 2 seconds, or 3 seconds? For examination purposes, it is being understood as at least 1 second. 
Regarding claim 29, it is unclear what is meant by it is unclear what is meant by “preferably always scanning in the same direction”. It is unclear if the claim requires the scanning to be in the same direction.
Regarding claim 30, it is unclear what is meant by “greater than or equal to 10 g/cm2, preferably 20 g/cm2”. It is unclear what range of pressures is being claimed. For examination purposes, it is being understood as a pressure that is greater than or equal to 10 g/cm2. 
Claims 27 and 31 are rejected based on their dependency on claim 25. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-11, 13, 15, 16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu.
Regarding claim 1, Liu teaches a device for treating, in particular for hair removal or photo-rejuvenation or vascular treatment, a part of a human body by emitting light pulses (e.g. Abstract, [0008]), comprising:
a handpiece for applying the light pulses to the part of the body, the handpiece being able to move in relation to the body (e.g. Par. [0090], Fig. 1) and comprising:
a window for outputting the light pulses onto a localized area of the part of the body (e.g. Par. [0090]: window 44 Fig. 1), and

a control system for controlling the emission of the light pulses, configured so as to automatically trigger the light pulses during the movement of the handpiece at a rate determined on the basis at least of at least one item of information provided by the motion detector (e.g. Par. [0142]; Par. [0201]: automatically adjusting pulse rate based on sensor feedback).
Regarding claim 2, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the motion detector makes it possible to determine the direction and the speed of movement of the handpiece over the part of the body (e.g. Par. [0113]; Par. [0124]). 
Regarding claim 4, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the maximum emission frequency of the light pulses is greater than or equal to 10 Hz, better still greater than or equal to 30 Hz, even better still greater than or equal to 50 Hz (e.g. Par. [0100]: the frequency of light pulse can be between 0.5 Hz – 75 Hz). 
Regarding claim 5, Liu further teaches wherein the light pulses are laser pulses and the device comprises a base station comprising a laser source emitting laser pulses, the handpiece being optically connected to the laser source by at least one optical guide (e.g. Par. [0094]; Fig. 1: radiation engine 12 connected to device 10 through optics 16; the device 10 is considered to be handpiece, and the radiation engine 12 is considered to be the base station) [Note: As claimed, the base station is not claimed as a separate unit, and therefore the radiation engine of Liu meets the limitation of the claim.].
Regarding claim 6, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the base station comprises a plurality of laser diodes arranged in a plurality of rows, the diodes in one and the same row of laser diodes being connected in series and the various rows of laser diodes being connected in parallel, or preferably controlled independently, each row of laser diodes having laser diodes all emitting either at around 750 nm or at around 1064 nm, and optionally one or 
Regarding claim 8, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the motion detector is outside the light pulse output window, preferably adjacent to the light pulse output window (e.g. Fig. 1: sensors 26 outside and adjacent to window 44).
Regarding claim 9, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the motion detector is optical and preferably comprises a light source, in particular an LED or preferably a laser diode, and a multi-pixel optical detector, preferably a camera, configured so as to image a portion of the skin illuminated by the light source (e.g. Par. [0121]).
Regarding claim 10, Liu further teaches a processing system for processing the images provided by the motion detector (e.g. Par. [0364]).
Regarding claim 11, Liu further teaches wherein the processing system for processing the images provided by the motion detector determines a feature of the skin, and the control system drives the light pulses on the basis of said feature of the skin (e.g. Par. [0130]: a sensor for detecting color/pigmentation of skin which is understood to be a feature; Par. [0136]: device can be controlled based on sensor feedback).
Regarding claim 13, Liu further teaches wherein the processing system for processing the images provided by the motion detector detects pressing of the handpiece on the skin, the control system being configured so as to prevent a light pulse from being emitted when the handpiece is not being pressed against the skin (e.g. Par. [0442]).
Regarding claim 15, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches a settable focusing system for varying the focal length of the laser pulse at the output of the handpiece, the handpiece preferably comprising a focusing detector configured so as to detect the focus of the focusing system, the device preferably comprising a computer configured so as to adapt at least 
Regarding claim 16, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the handpiece comprises a cooling system for cooling the handpiece, the cooling system for cooling the handpiece preferably comprising at least one Peltier-effect cell and/or at least one heat pipe (e.g. Fig. 1: heat sink 36; Par. [0144]: cooling system comprises heat sink).
Regarding claim 21, Liu further teaches at least one visual information system for viewing the areas to be treated in relation to the as yet untreated areas of the part of the body to be treated, in particular at least one projection system for projecting information onto the part of the body in order to guide the operator during the treatment (e.g. Par. [0194]: photobleaching is used to allow the user to see which areas are to be treated; Par. [0135]: sensor data is provided to user via a display; Fig. 1: display 32).
Regarding claim 23, Liu further teaches wherein the device determines the as yet untreated areas of the part of the body, and the control system is configured so as to automatically trigger the emission of the light pulses when the handpiece is positioned on an as yet untreated area (e.g. Par. [0194]: the device is configured to provide treatment to detected untreated areas).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 17, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, as applied to claim 1 above, and further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth.
Claim 1 is anticipated by Liu as indicated above. Regarding claim 3, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to teach wherein the rate is determined such that the distance covered by the handpiece between two light pulses is less than or equal to d, preferably less than d, where d is the dimension of the output window in the direction of movement of the handpiece.
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to determine the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window (e.g. Page 21, line 29 – Page 22, line 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include determining the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window as taught by Weckwerth in order to provide the predictable results of detecting indicia that can determine the speed of the device (e.g. Page 22, lines 5-8).
Claim 1 is anticipated by Liu as indicated above. Regarding claim 14, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the handpiece comprises an optical 
However, Liu fails to teach transforming the cross section of the beam before the window into an emitted beam cross section having, in a direction of movement of the handpiece, two substantially parallel opposing edges, in particular having a rectangular or square shape. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a square shape of the lens in order to transform the beam in order to provide treatment to the entire area chosen (e.g. Page 14, lines 18-22). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include transforming the beam into a square shape as taught by Weckwerth in order to provide the predictable results of providing treatment to the entire area chosen. 
Claim 1 is anticipated by Liu as indicated above. Regarding claim 17, as best understood (see rejection under 35 U.S.C. 112(b) above),  Liu further teaches wherein the temperature of the face of the handpiece configured so as to come into contact with the skin is, during operation, at most 25°C (e.g. Par. [0171]). 
Liu discloses the claimed invention except for the temperature being less than or equal to 20°C, preferably less than or equal to 15°C, better still less than or equal to 10°C, even better still less than or equal to 5°C.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu with the temperature being less than or equal to 20°C, preferably less than or equal to 15°C, better still less than or equal to 10°C, even better still less than or equal to 5°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller
Claim 1 is anticipated by Liu as indicated above. Regarding claim 18, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to teach wherein each laser pulse emitted by the output window has a power flux density greater than or equal to 200 W/cm2, preferably greater than or equal to 1 kW/cm2, better still greater than or equal to 2 kW/cm2.
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known for the laser pulse to have a power greater than 1 kW/cm2 (e.g. Page 14, lines 9-10” 1600 W of laser radiation can be emitted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the power being greater than 1 kW/cm2 as taught by Weckwerth in order to provide the predictable results of providing the necessary power to use the device. 
 Claim 1 is anticipated by Liu as indicated above. Regarding claim 22, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to teach a treatment viewing system, in particular a screen, configured so as to display an image of the part of the body, in particular a three-dimensional image, and optionally one or more of the following features:
the position of the handpiece on the body as provided by the camera or cameras, 
the treated areas of the part of the body and/or the untreated areas of the part of the body, and/or
the history of the temperature of the skin based on the information provided by the temperature detector since the start of the treatment at each point of the part of the body to be treated.
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a treatment viewing system, in particular a screen, configured so as to display an image of the part of the body, in particular a three-dimensional image, that shows the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the treatment viewing system that shows the position of the handpiece on the body, and the treated areas of the part of the body and/or the untreated areas of the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated. 
Claim 1 is anticipated by Liu as indicated above. Regarding claim 24, Liu fails to teach a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, as applied to claim 10 above, and further in view of Ota (EP 1031324 – APPLICANT CITE ON IDS).
Claim 10 is anticipated by Liu as indicated above. Regarding claim 12, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]). However, Liu fails to teach processing the images provided by the motion detector to detect the hairs in said images and determines the location on the skin and/or the diameter of each detected hair and/or the number of hairs detected.
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to process the images provided by the motion detector and detect the hairs in said images and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a detection means; Par. [0008] – Par. [0009]: first detection means includes imaging means that detects the position of the hair on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, as applied to claim 1 above, further in view of Kim et al. (US Patent Application Publication 2013/0237973 – APPLICANT CITED ON IDS), hereinafter Kim, and further in view of further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth.
Claim 1 is anticipated by Liu as indicated above. Regarding claim 19, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to teach at least one camera, preferably at least two cameras, each arranged so as to have the handpiece in its field of view, preferably a field of view that encompasses the entire part of the body to be treated, and a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body from at least these images.
Kim, in a similar field of endeavor, teaches a laser emission system. Kim teaches it is known to have a camera arranged so as to have the handpiece in its field of view, preferably a field of view that encompasses the entire part of the body to be treated (e.g. Par. [0040]; Fig. 1: camera 200). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the camera arranged so as to have the handpiece in its field of view, preferably a field of view that encompasses the entire part of the body to be treated as taught by Kim in order to provide the predictable results of viewing the device and the area to be treated. 
However, Liu in view of Kim fails to disclose a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body from at least these images. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Kim to include the processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated. 
Claims 25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Ota (EP 1031324 – APPLICANT CITED ON IDS).
Regarding claim 25, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu teaches a method for treating, in particular for hair removal or for photo-rejuvenation (e.g. Abstract), a part of the body using the device according to the invention, comprising the steps of
applying the handpiece to the part of the body to be treated (e.g. Par. [0090]; Fig. 1), 
scanning the part of the body to be treated with the handpiece while keeping the handpiece pressed on the skin (e.g. Par. [0015]), 
the control system automatically triggering the light pulses when the handpiece moves over the skin (e.g. Par. [0142]).
However, Liu fails to disclose applying a gel to the skin of the part of the body to be treated or to the handpiece. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to apply a cooling gel to the skin (e.g. Par. [0035]) in order to reduce irritation. 

Claim 25 is obvious over Liu and Ota as indicated above. Regarding claim 26, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the handpiece scans the part of the body to be treated at a speed of less than or equal to 50 cm/s, preferably between 1 and 50 cm/s (e.g. Par. [0011]; Par. [0180]).
Claim 25 is obvious over Liu and Ota as indicated above. Regarding claim 27, Liu further teaches the operator selecting certain parameters, in particular a step of selecting the number of light pulses per pass of the handpiece (e.g. Par. [0129]; Par. [0398]) and the number of passes over each unit area of the part of the body to be treated (e.g. Par. [0395]).
Claim 25 is obvious over Liu and Ota as indicated above. Regarding claim 28, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to disclose wherein the successive passes over one and the same area of the part of the body are temporally spaced by a duration of at least 1 s, preferably at least 2 s, better still at least 3 s. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known for the successive passes over one and the same area of the part of the body to be temporally spaced by a duration of 10-40ms (e.g. Par. [0042]: the laser irradiation time should be between 10-40 ms in order to achieve depilation without increasing the temperature of the surrounding skin). 
Liu in view of Ota discloses the claimed invention except for the duration being at least 1 s, preferably at least 2 s, better still at least 3 s.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu with the duration being at least 1 s, preferably at least 2 s, better still at least 3 s, since it has been held that where the general In re Aller, 105 USPQ 233].
Claim 25 is obvious over Liu and Ota as indicated above. Regarding claim 29, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu further teaches wherein the scanning of the handpiece over the part of the body is scanning along adjacent lines while always scanning in the same direction or in opposite directions from one line to another, preferably always scanning in the same direction (e.g. Figs. 8A-J: different scanning directions are shown).
Claim 25 is obvious over Liu and Ota as indicated above. Regarding claim 31, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]) However, Liu fails to teach the method comprising a step of estimating the distribution of the hairs, their associated diameters and/or the number of hairs on the part of the body. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to detect the hairs and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a second detection means; Par. [0009]: imaging means that detects the position of the hairs on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Ota to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or the diameter of each detected hair as taught by Ota in order to provide the predictable results of removing unwanted hair. 
While there are no prior art rejections for claims 7, 20, and 30, they are not indicated as allowable due to the rejection under 35 U.S.C. 112(b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792